DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statements filed 6/4/19, 7/25/19, 11/9/20, 2/01/21 and 11/24/21 have been received and made of record.  Note the acknowledged PTO-1449 forms enclosed herewith.

Preliminary Amendment
The Preliminary Amendment filed 6/4/19 has been received and made of record.  As requested, claims 1, 3-5, 7-10, 12, 15, 16, 20, 25, 28-31, 24, 35, 39, 40 and 42 have been amended, and claims 2, 6, 11, 13, 14, 17-19, 21-24, 6, 27, 29, 30, 32, 33, 36-38 and 41 have been cancelled.  Claims 1, 3-5, 7-10, 12, 15, 16, 20, 25, 28, 31, 34, 35, 39, 40 and 42 are pending in the instant application.   

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “5”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term “Velcro®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: pages 17 and 18 includes the trademark Velcro but is it not include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-10, 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0081188 (“Hargis”) in view of Overview of materials for PETG Copolyester (www.matweb.com).
As regards claim 1, Hargis discloses a wrist support device that substantially discloses Applicant’s presently claimed invention.  More specifically, Hargis discloses a formable orthopedic device (10) having at least one first configuration (an inherent first configuration) and at least one second configuration (a configuration that is molded into a contour as shown in Figs. 1-4, seed paras. [0015], lines 1-17]; the at least one second configuration being adapted to provide support to at least one limb (the wrist and hand, see Fig. 1), the formable orthopedic device being made of a thermoplastic polymeric material (see para. 0015, lines 1-17), the formable orthopedic device capable of being formed into the second configuration by heating the thermoplastic material to above the glass transition temperature.
Hargis fails to disclose the specific thermoplastic material, wherein the selected thermoplastic material has an elastic modulus of at least about 1500 MPa when measured according to ASTM D638, a glass transition temperature (Tg) of between about 65°C and about 120°C, and elongation to break of at least 75% when measured according to ASTM D638.  However, www.matweb.com teaches it known to provide the thermoplastic material PETG with an elastic modulus of at least about 1500 MPa when measured according to ASTM D638, a glass transition temperature (Tg) of between about 65°C and about 120°C and elongation to break of at least 75%.
As such, it would have been obvious to one having ordinary skill in the art to have selected PETG  as the thermoplastic material having an elastic modulus of at least 
While www.matweb.com fails to disclose the testing is conducted using ASTM D638, it would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing of the instant invention to have utilized well-known testing standard ASTM D638 when measuring the elastic modulus and elongation to break. 
As regards claim 3, modified Hargis discloses the formable orthopedic device of claim 1, wherein the thermoplastic polymeric material has a glass transition temperature (Tg) of the thermoplastic polymer material that is between about 70°C and about 105°C (as can be seen from the thermal properties disclosed on the material data sheet for PETG, the glass transition temperature is 79 C and 85 C, which is between Applicant’s claimed range)
As regards claim 4, modified Hargis discloses the formable orthopedic device of 1, being re-formable upon heating to the Tg (the modified device of Hargis is capable of molded into shapes shown in Figs. 1-2, see para, [0015], lines 12-15, and fully capable of being re-formed upon heating to the Tg).
As regards claim 5, modified Hargis discloses the formable orthopedic device of claim 1, wherein the thermoplastic polymeric material is recyclable (PETG is inherently recyclable).
As regards claim 7, modified Hargis discloses the formable orthopedic device of claim 1, wherein the thermoplastic polymeric material has a total light transmittance of 
While www.matweb.com fails to disclose the testing is conducted using ASTM D1003, it would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing of the instant invention to have utilized the well-known testing standard ASTM D1003 when measuring light transmittance. 
As regards claim 8, modified Hargis discloses the formable orthopedic device of claim 1, wherein the thermoplastic material has a deflection temperature of at least 65°C at 0.455 MPa.  Modified Hargis fails to disclose the deflection temperature is measured according to ISO 75. While www.matweb.com fails to disclose the testing is conducted using ISO 75, it would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing of the instant invention to have utilized the well-known testing standard ISO 75 when measuring the deflection temperature. 
As regards claim 9, modified Hargis discloses the formable orthopedic device of claim 1, wherein the thermoplastic polymeric material includes at least one of polyesters, thermoplastic polyurethanes, blends thereof, or copolymers thereof (PETG is a polyester).
As regards claim 10, modified Hargis discloses the formable orthopedic device of claim 9, wherein the thermoplastic polymeric material includes a glycol-modified polyethylene terephthalate (PETG) (modified Hargis discloses PETG).
As regards claim 12, modified Hargis disclose the formable orthopedic device of claim 1, wherein the at least one first configuration of the formable orthopedic device is a planar formed sheet (see para. [0015], lines 12-14 discloses a single thin sheet of 
As regards claim 25, modified Hargis et al. discloses formable orthopedic device of claim 1, being a splint (note the abstract, which discloses the wrist support includes a splint body).

Claim 1, 35, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,796,611 (“Wardlaw”) in view of www.matweb.com.
As regards claim 1, Wardlaw discloses a fracture brace that that substantially discloses Applicant’s presently claimed invention.  More specifically, Wardlaw discloses a formable orthopedic device (see Fig. 1) having at least one first configuration (preformed portions 1 and 2) and at least one second configuration (a configuration that is molded into a contour to fit the specific shape of the user, note the disclosure of moldable thermoplastic materials in col. 3, lines 31-37; the at least one second configuration being adapted to provide support to at least one limb (see col. 1, lines 4-9), the formable orthopedic device being made of a thermoplastic polymeric material (col.3, lines 31-37), the formable orthopedic device being capable to be formed into the second configuration by heating the thermoplastic material to the glass transition temperature.
Wardlaw fails to disclose the specific thermoplastic material, wherein the selected thermoplastic material has an elastic modulus of at least about 1500 MPa when measured according to ASTM D638, a glass transition temperature (Tg) of 
However, www.matweb.com teaches it known to provide the thermoplastic material PETG with an elastic modulus of at least about 1500 MPa, a glass transition temperature (Tg) of between about 65°C and about 120°C and elongation to break of at least 75%.
As such, it would have been obvious to one having ordinary skill in the art to have selected PETG having an elastic modulus of at least about 1500 MPa, a glass transition temperature (Tg) of between about 65°C and about 120°C, and elongation to break of at least 75% in order to provide a strong, light-weight, re-formable and recyclable thermoplastic splint.
While www.matweb.com fails to disclose the testing is conducted using ASTM D638, it would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing of the instant invention to have utilized well-known testing standard ASTM D638 when measuring the elastic modulus and elongation to break. 
As regard claim 35, modified Wardlaw discloses a kit comprising a first device (1) according to claim 1 and at least one fastening strip (6), the first device being configured for receiving said at least one fastening strip (see Figs. 1 and 4).
As regards claim 39, modified Wardlaw discloses the kit of claim 35, further comprising at least one second device (2) being configured for receiving said at least one fastening strip (6, see Fig. 4 which shows both portions 1 and 2 with multiple 
As regards claim 40, modified Wardlaw discloses the kit of claim 35, further comprising at least one orthopedic device (2) configured for receiving at least one fastening strip or other connectors (6), to form a prosthesis device (see Fig. 4).


Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hargis in view of www.matweb.com as applied to claim 1 above, and in further view of U.S. Patent Application Publication No. 2012/0101417 (“Joseph”).
As regards claim 15, modified Hargis discloses the formable orthopedic device of claim 1, having an edge defining a contour of the device (as shown in Figs. 1-4).  Modified Hargis fails to explicitly disclose the edge as being filleted.  However, Joseph teaches it is known to form an orthopedic device such as a brace with a soft rounded thin edge (42) in order to provide a brace that is durable, comfortable and less prone to abrade the skin (see para. [0120]).
In view of Joseph, it would have been obvious to one having ordinary skill in the art before the effective time of filing of the instant invention to have provided the edges of modified Hargis with filleted/rounded edges in order to render the device comfortable and less proved to abrade the skin.
As regards claim 16, modified Hargis the discloses the formable orthopedic device of claim, except wherein the filleted edge has at least one portion with a curvature radius of between about 0.8 mm and about 2 mm.  However, it has been held In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to have arrived at providing the filleted edge of modified Hargis et al. with a radius of curvature between 0.8 mm to about 2 mm depending upon the size of the user of the invention and how it is to be employed.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hargis in view of www.matweb.com as applied to claim 1 above, and in further view of U.S. Patent No. 5,415,623 (“Cheribini”).
As regards claim 20, modified Hargis discloses the formable orthopedic device of claim 1, except that at least one first configuration is obtained by injection molding of the thermoplastic polymeric material.  Applicant is reminded that in a product claim, the method of forming the product is not germane to the issue of patentability and that the single thin sheet of plastic or thermoplastic material of Hargis is fully capable of being obtained by injection molding.  Cherubini, in its disclosure of an analogous brace, teaches it is known to provide a preform for a brace by means such as injection molding, vacuum forming, pressure molding, compression molding (see col. 6, lines 46-50).  As such, it would have been prima facie obvious to one having ordinary skill in the art before the effective date of filing of the instant invention to have formed the single thin sheet of plastic or thermoplastic material by known techniques such as injection molding.

Claims 1, 28, 34, 35 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0010856 (“Hakkala”) in view of  www.matweb.com.
As regards claim Hakkala discloses individually formed footwear and a related method that substantially discloses Applicant’s presently claimed invention.  More specifically, Hakkala discloses a formable orthopedic device having at least one first configuration (see step 206) and at least one second configuration, the at least one second configuration being adapted to provide support to at least one limb (see step 216), the formable orthopedic device being made of a thermoplastic polymeric material (such as PETG, see the abstract), the material having an elastic modulus, a glass transition temperature and an elongation to break.
Hakkala fails to disclose the material is selected to have an elastic modulus of at least about 1500 MPa when measured according to ASTM D638, a glass transition temperature (Tg) of between about 65°C and about 120°C, and elongation to break of at least 75% when measured according to ASTM D638, the formable orthopedic device being capable to be formed into the second configuration by heating the device to said Tg.
However, www.matweb.com teaches it known to provide the thermoplastic material PETG with an elastic modulus of at least about 1500 MPa, a glass transition temperature (Tg) of between about 65°C and about 120°C and elongation to break of at least 75%. As such, it would have been obvious to one having ordinary skill in the art to have selected PETG having an elastic modulus of at least about 1500 MPa, a glass 
While www.matweb.com fails to disclose the testing is conducted using ASTM D638, it would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing of the instant invention to have utilized well-known testing standard ASTM D638 when measuring the elastic modulus and elongation to break. 
As regards claim 28, Hakkala discloses individually formed footwear and a related method that substantially discloses Applicant’s presently claimed invention.  More specifically, Hakkala discloses a method of forming an orthopedic device (such as shoe or insole), the method comprising: heating a device having a first configuration (see step 206) to a temperature of between about 65°C and about 140°C (see para. [0042]), thus obtaining a malleable pre-formed device, the malleable pre-formed device being made of a thermoplastic polymeric material (such as PETG, see the abstract) having an elastic modulus, a glass transition temperature, an elongation to break; bringing the malleable pre-formed device into direct or indirect contact with a body limb requiring support (see step 208); forming the malleable pre-formed device into a second configuration matching the form of said body limb thus obtaining a malleable formed device (see step 216); and permitting the malleable formed device to cool and harden, thus obtaining said orthopedic device (inherent that the device cools and hardens, see also para. 0046]).
Hakkala fails to disclose the material has an elastic modulus of at least about 1500 MPa when measured according to ASTM D638, a glass transition temperature (Tg) of between about 65°C and about 120°C, and elongation to break of at least 75% when measured according to ASTM D638.
However, www.matweb.com teaches it known to provide the thermoplastic material PETG with an elastic modulus of at least about 1500 MPa, a glass transition temperature (Tg) of between about 65°C and about 120°C and elongation to break of at least 75%.
As such, it would have been obvious to one having ordinary skill in the art to have selected PETG having an elastic modulus of at least about 1500 MPa, a glass transition temperature (Tg) of between about 65°C and about 120°C, and elongation to break of at least 75% in order to provide a strong, light-weight, re-formable and recyclable thermoplastic splint.
While www.matweb.com fails to disclose the testing is conducted using ASTM D638, it would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing of the instant invention to have utilized well-known testing standard ASTM D638 when measuring the elastic modulus and elongation to break. 
As regards claim 34, modified Hakkala discloses the method of claim 28, wherein indirect contacting the malleable pre-formed device with the body limb includes at least partially wrapping the body limb requiring support with a thermally protective sheet closely following the contours of the body limb (constituted by the user wearing a sock 
As regard claim 35, modified Hargis discloses a kit comprising a first device (10) according to claim 1 and at least one fastening strip (16, 17, 38), the first device being configured for receiving said at least one fastening strip (see Fig. 1).
As regards claim 42, modified Hargis discloses the kit of claim 35, further comprising instructions for use (note the disclosure of step 226 which discloses providing maintenance instructions, thereby necessarily teaching how to use the device).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakkala in view of www.matweb.com as applied to claim 28 above and in further view of U.S. Patent Application Publication No. 2016/0095737 (“Rich”) .
As regards claim 31, modified Hakkala discloses the method of claim 28, wherein said heating is carried out by an oven (see para. [0052]). Modified Hakkala fails to teach heating by immersing the device in boiling water.  However, Rich in its disclosure of an analogous orthotic device (11) teaches it is known to heat a moldable orthotic by immersing in boiling water, use of an oven, heat lamp, microwave, etc. (see para. [0033]).
In view of Rich, it would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing to have heated the device of Hakkala using alternate means of heating such as by immersing in boiling water, use of heat 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.